


EXHIBIT 10
SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION
On August 27, 2012, the Board of Directors of The Boeing Company (the “Company”)
approved increases in the (a) annual cash retainer for non-employee directors
from $110,000 to $120,000, (b) annual retainer in deferred stock units for
non-employee directors from $140,000 to $150,000 and (c) Audit Committee chair
annual retainer from $15,000 to $20,000. Each increase will be effective January
1, 2013. The remaining components of non-employee director compensation remain
unchanged from the amounts described in the Company's proxy statement for its
2012 annual meeting of shareholders.


Non-Employee Director Compensation
(Effective January 1, 2013)


Annual Cash Retainer


$
120,000


Annual Retainer in Deferred Stock Units


$
150,000


Audit Committee Chair Annual Retainer


$
20,000


Governance, Organization and Nominating Committee Chair Annual Retainer
$
15,000


Compensation Committee Chair Annual Retainer


$
15,000


Finance Committee Chair Annual Retainer


$
15,000


Special Programs Committee Chair Annual Retainer


$
15,000


Lead Director Annual Retainer


$
25,000







